In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
AMERLINDIA SANCHEZ VEGA, *
                         *                           No. 12-164V
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: April 23, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; Hepatitis B (“Hep B”);
AND HUMAN SERVICES,      *                           pachymeningitis.
                         *
             Respondent. *
*********************

Damaris Delgado-Vega, Law Offices of Damaris Delgado-Vega, San Juan, PR, for
Petitioner;
Darryl R. Wishard, United States Dep’t of Justice, Washington, DC, for
Respondent.

                              UNPUBLISHED DECISION1

       On April 22, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Amerlindia Vega on March 9, 2012. In her
petition, Ms. Vega alleged that the Hepatitis B (“Hep B”), which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on March 9, 2011, caused her to suffer from pachymeningitis. Petitioner
further alleges that she experienced symptoms of this injury for more than six
months. Petitioner represents that there has been no prior award or settlement of a
civil action for damages as a result of her alleged injury.

       Respondent denies that the Hep B vaccine either caused or significantly
aggravated petitioner’s alleged injury or any other injury, and denies that
petitioner’s current disabilities are the result of a vaccine-related injury.

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum of $15,000.00 in the form of a check payable to petitioner,
       Amerlindia Sanchez Vega. This amount represents compensation for
       all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 12-164V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
       Case 1:12-vv-00164-UNJ Document 89 Filed 04/22/15 Page 1 of 5




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                 )
AMERLINDIA SANCHEZ VEGA,                         )
                                                 )
                     Petitioner,                 )       No. l2- 164V ECF
                                                 )
                V.                               )       Special Master Moran
                                                 )
SECRETARY OF HEALTH                              )
AND HUMAN SERVICES,                              )
                                                 )
     Respondent.                                 )
______________   )

                                           STIPULATION

       The parties hereby stipulate to the fo llowing matters:

        1.   Petitioner, Amerlindia Sanchez Vega, filed a petition for vaccine compensation

W1der the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the

"Vaccine Program").       The petition seeks compensation for injuries allegedly related to

petitioner's receipt of the Hepatitis B ("Hep B"), which is contained in the Vaccine Injury Table

(the "Table"), 42 C.F.R. § 100.J(a).

       2.    On March 9, 2011 , petitioner received the Hep B vaccine.

       3.    The vaccine was administered within the United States.

       4.    Petitioner alleges that, as a result of receiving the Hep B vaccine, she suffered from

pachymeningitis, and that she experienced symptoms of this injury for more than six months.

       5.    Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her alleged injury.

       6.    Respondent denies that the Hep B vaccine either caused or significantly aggravated


                                                     1
       Case 1:12-vv-00164-UNJ Document 89 Filed 04/22/15 Page 2 of 5




petitioner's alleged injury or any other injury, and denies that petitioner's current disabilities are

the result of a vaccine-related injury.

        7.     Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.     As soon as practicable after an entry ofjudgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

                  A lump sum of$15,000.00, in the form of a check payable to petitioner. This
                  amount represents compensation for all damages that would be available under 42
                  U.S.C. § 300aa-15(a).

       9. As soon as practicable after the entry ofjudgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        l 0.    Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa- l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11.     Payment made pursuant to paragraph 8 of this Stipulation, and any amounts

                                                   2
       Case 1:12-vv-00164-UNJ Document 89 Filed 04/22/15 Page 3 of 5




awarded pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C.

§ 300aa-l 5(i), subject to the availability of s ufficient statutory funds.

        12.   The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner, as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h),

        13.   In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions, causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the Hep B vaccine administered on March 9, 2011 , as alleged by

petitioner in a petition for vaccine compensation filed on or about March 9, 20 12, in the United

States Court of Federal Claims as petition No. 12-l 64V.

        14.   If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15.   If the special master fails to issue a decision in complete confonnity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

                                                    3
       Case 1:12-vv-00164-UNJ Document 89 Filed 04/22/15 Page 4 of 5




decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.   This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Hep B vaccine received by petitioner either

caused or significantly aggravated petitioner's alleged injury or any other injury.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, s uccessors, and/or assigns.

                                     END OF STIPULATION




                                                   4
    Case 1:12-vv-00164-UNJ Document 89 Filed 04/22/15 Page 5 of 5




Respectfully submitted,




                                            VTNCE~OSKl
                                            Deputy Director
                                            Torts Branch
                                            Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, DC 20044-0146

AUTHORIZED REPRESENTATIV E                  ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                  RESPONDENT:
AND HUMAN SERVICES:




A. MELISSA HOUSTON, M.D., M.P.H, FAAP
                                            ~
                                            DARRYLR. WISHARD
Director, Division of Injury                Senior Trial Attorney
  Compensation Programs (DICP)              Torts Branch
Healthcare Systems Bureau                   Civil Division
U.S. Department of Health and               U.S. Department of Justice
  Human Services                            P.O. Box 146
5600 Fishers Lane                           Benjamin Franklin Station
Park.lawn Building, Mail Stop 11 C-26       Washington, DC 20044-0146
Rockville, MD 20857                         (202) 616-4357


Dated:   _4--1/___2_2 ......._
                       { l_S--_ _


                                        5